Case 8:19-cv-00157-JLS-KES Document 31 Filed 04/17/20 Page 1 of 2 Page ID #:421



  1
                                                                             JS-6
  2

  3

  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9          CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
 10

 11   CHRISTOPHER STIREN,                       Case No.: 8:19-cv-00157 JLS (KESx)
                                                [Orange County Superior Court Case No.:
 12                      Plaintiff,             30-2018-00983008-CU-PO-CJC]
 13   v.                                        REMAND ORDER
 14 LOWE’S HOME CENTERS, LLC, a
    North Carolina Limited Liability            Assigned to the Hon. Josephine L. Staton;
 15 Company; PCG SAN CLEMENTE LP,               and, Magistrate Judge Karen E. Scott
    a California Limited Partnership; and
 16 DOES 1 through 100, inclusive,

 17                      Defendants.
 18

 19
            On or about January 25, 2019, Plaintiff CHRISTOPHER STIREN (hereinafter
 20
      “Plaintiff”) commenced the above-entitled civil action in the Superior Court for the
 21
      County of Orange by filing a Complaint therein entitled Christopher Stiren v. Lowe’s
 22
      Home Centers, LLC, et al., Case No. 30-2018-00983008-CU-PO-CJC. Plaintiff’s
 23
      complaint for negligence and premises liability arises from an alleged incident on or
 24
      about April 7, 2016, at defendant Lowe’s Home Centers, LLC’s (“Defendant”) store
 25
      in Canoga Park, California.
 26
            On January 4, 2019, plaintiff served his Statement of Damages on Defendant.
 27
      Plaintiff’s Statement of Damages stated that he sought more than $465,000 in
 28
      combined special and general compensatory damages. Based on this “other paper,”
                                               -1-
Case 8:19-cv-00157-JLS-KES Document 31 Filed 04/17/20 Page 2 of 2 Page ID #:422



  1   Defendant determined that the amount in controversy exceeded the $75,000.00
  2   statutory minimum. Accordingly, Defendant removed the matter to federal court
  3   pursuant to 28 U.S.C. §§1332, 1441, and 1367, on January 25, 2019.
  4         The parties have now agreed and stipulated to limit any and all recovery of
  5   damages by plaintiff CHRISTOPHER to $74,999.00 or less, as evidenced by the
  6   Stipulation to Cap Plaintiff’s Damages and Remand, entered into by Plaintiff
  7   CHRISTOPHER STIREN, by and through his personal representative Lee Chotin and
  8   his counsel of record, and Defendant LOWE’S HOME CENTERS, LLC, by and
  9   through its attorneys of record.
 10         The Court acknowledges that Defendant’s agreement to the stipulation is
 11   conditioned on Plaintiff’s agreement that the time for designating and disclosing
 12   experts in this matter is closed, and that all discovery, including expert discovery, is
 13   closed. The parties have requested an order from this Court remanding the case to the
 14   Orange County Superior Court, Case No. 19STCV18326, subject to the conditions set
 15   forth in the Stipulation of the parties, which the Court now GRANTS. Therefore, in
 16   light of the Stipulation of the Parties, the Court hereby REMANDS this action to the
 17   Orange County Superior Court, Case No. 30-2018-00983008-CU-PO-CJC.
 18         IT IS SO ORDERED.
 19         DATED: April 17, 2020
 20
                                             ___________________________________
 21                                               HON. JOSEPHINE L. STATON
 22                                               UNITED STATES DISTRICT JUDGE

 23

 24

 25

 26

 27

 28

                                                 -2-
